Case 2:19-cv-05885-CAS-JC Document 1 Filed 07/09/19 Page 1 of 7 Page ID #:1



 1   Kathryn J. Halford (CA Bar No. 068141)
     Email: khalford@wkclegal.com
 2   Elizabeth Rosenfeld (CA Bar No. 106577)
     Email: erosenfeld@wkclegal.com
 3   Lauren E. Schmidt (CA Bar No. 321435)
     Email: lschmidt@wkclegal.com
 4   WOHLNER KAPLON CUTLER
     HALFORD & ROSENFELD
 5   16501 Ventura Boulevard, Suite 304
     Encino, CA 91436
 6   Telephone: (818) 501-8030 ext. 305
     Facsimile: (818) 501-5306
 7
 8   Attorneys for Plaintiffs, Board of Directors
     of the Motion Picture Industry Pension Plan, et al.
 9
10
11                       UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13                                     Western Division
14
     BOARD OF DIRECTORS OF THE                    CASE NO.
15   MOTION PICTURE INDUSTRY
     PENSION PLAN; BOARD OF
16   DIRECTORS OF THE MOTION
     PICTURE INDUSTRY INDIVIDUAL
17   ACCOUNT PLAN; BOARD OF                       COMPLAINT FOR BREACH OF
     DIRECTORS OF THE MOTION                      CONTRACT; DAMAGES; AND
18   PICTURE INDUSTRY HEALTH                      VIOLATION OF ERISA
     PLAN,
19
20                       Plaintiffs,              [29 U.S.C. §§ 1132, 1145; 29 U.S.C.
                                                  §185]
21
     vs.
22
23   MARCH ON PRODUCTIONS, INC.,
     a California corporation,
24
25                      Defendant.
26
27
28

               COMPLAINT FOR BREACH OF CONTRACT; DAMAGES; AND VIOLATION OF ERISA
Case 2:19-cv-05885-CAS-JC Document 1 Filed 07/09/19 Page 2 of 7 Page ID #:2



 1   Plaintiffs allege as follows:
 2                                    JURISDICTION
 3         1.     Jurisdiction is conferred upon this court by the Employee Retirement
 4   Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. § 1001, et seq.,
 5   and by Section 301(a) of the Labor Management Relations Act of 1947, as amended
 6   ("LMRA"), 29 U.S.C. § 185(a).
 7                                         VENUE
 8         2.     In accordance with Section 502(e) of ERISA, 29 U.S.C. § 1132(e),
 9   venue is appropriate in the Central District of California as the place where the
10   Plans are administered and where the contractual obligations alleged herein are to
11   be performed.
12                                        PARTIES
13         3.     Plaintiffs, Board of Directors of the Motion Picture Industry Pension
14   Plan, Board of Directors of the Motion Picture Industry Individual Account Plan,
15   and Board of Directors of the Motion Picture Industry Health Plan (herein
16   “Plaintiffs”), are each the duly selected governing bodies of their respective jointly
17   administered Labor-Management Trust Funds that were created and are maintained
18   pursuant to Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5).
19         4.     The Motion Picture Industry Pension Plan (“Pension Plan”) and the
20   Motion Picture Industry Individual Account Plan (“IA Plan”) are employee pension
21   benefit plans as defined in Section 3(2) of ERISA, 29 U.S.C. § 1002(2). The Motion
22   Picture Industry Health Plan (“Health Plan”) is an employee welfare benefit plan
23   as defined in Section 3(1) of ERISA, 29 U.S.C. § 1002(1). The Pension Plan, IA
24   Plan, and Health Plan (collectively referred to herein as the “Plans”) are
25   multiemployer plans within the meaning of ERISA Sections 3(37)(A) and 515, 29
26   U.S.C. §§ 1002(37)(A), 1145. Plaintiffs are fiduciaries with respect to the Plans
27   within the meaning of ERISA Section 21(A), 29 U.S.C. § 1002(21)(A). The Plans
28   were established pursuant to collective bargaining agreements between various
                                            -2-
                COMPLAINT FOR BREACH OF CONTRACT; DAMAGES; AND VIOLATION OF ERISA
Case 2:19-cv-05885-CAS-JC Document 1 Filed 07/09/19 Page 3 of 7 Page ID #:3



 1   employers and employer associations performing work in the entertainment
 2   (motion picture and television) industry, and the International Alliance of
 3   Theatrical Stage Employees and Moving Picture Machine Operators of the United
 4   States and Canada, AFL-CIO (“IATSE”), an unincorporated labor organization.
 5   The Plans are administered in the Studio City neighborhood of Los Angeles,
 6   California.
 7         5.      Plaintiffs are informed and believe and, upon that basis, allege that, at
 8   all times relevant herein, Defendant March On Productions, Inc. (“March On” or
 9   “Defendant”) was and is a corporation organized and existing under the laws of
10   California.
11         6.       Plaintiffs are informed and believe and, upon that basis, allege that, at
12   all times relevant herein, Defendant was an employer in an industry affecting
13   commerce within the meaning of the LMRA and ERISA.
14         7.       This Complaint is prosecuted pursuant to Section 301(a) of the
15   LMRA, 29 U.S.C. § 185(a), and Sections 502 and 515 of ERISA, 29 U.S.C. §§
16   1132 and 1145, to enforce the provisions of ERISA against employers engaged in
17   an industry affecting commerce.
18                               GENERAL ALLEGATIONS
19         8.       Plaintiffs hereby reallege each and every allegation contained in
20   paragraphs 1 through 7 of this Complaint, as if fully set forth herein.
21         9.       On or about August 4, 2016, Defendant entered into an Agreement of
22   Consent and Agreement with IATSE (the “Agreements”), by which March On
23   agreed to be bound by various IATSE Collective Bargaining Agreements,
24   including the 2015 IATSE Basic Agreement. On or about June 14, 2017, March
25   On entered into a Term Agreement with IATSE, by which March On agreed to be
26   bound by all Collective Bargaining Agreements contained in Appendix A of the
27   Term Agreement. True and correct copies of the Agreements and the Term
28   Agreement are submitted herewith and incorporated herein by reference as
                                             -3-
                COMPLAINT FOR BREACH OF CONTRACT; DAMAGES; AND VIOLATION OF ERISA
Case 2:19-cv-05885-CAS-JC Document 1 Filed 07/09/19 Page 4 of 7 Page ID #:4



 1   “Exhibit 1.” The Agreements, the Term Agreement, and all collective bargaining
 2   agreements to which Defendant was and is bound at all relevant times herein are
 3   hereinafter collectively referred to as the “CBAs.”
 4          10.     On or about August 2, 2016, March On executed an IATSE Trust
 5   Acceptance, wherein it agreed to be bound by all terms and conditions of the
 6   Agreements and Declarations of Trust establishing the Plans (“Trust Agreements”)
 7   and to contribute to the Plans on behalf of each employee covered by the CBAs. A
 8   true and correct copy of the Trust Acceptance is submitted herewith and
 9   incorporated herein by reference as “Exhibit 2.” The CBAs also obligated March
10   On to the terms and conditions of the Trust Agreements.
11          11.     The Trust Agreements obligate employers to forward a single,
12   combined weekly remittance report, together with contributions owed to the Plans
13   for the total hours worked by or guaranteed to all covered employees, by the last
14   day of the payroll week. Contributions are deemed delinquent if they are not
15   received within ten (10) working days from the date such contributions become
16   due.
17          12.     The Trust Agreements provide that, in the event of a delinquency in
18   contributions, employers shall be liable to the Plans for the contributions owed as
19   well as: (i) interest on the delinquent contributions at the rate of one percent (1%)
20   per month, accruing from the date the payment is due until the day payment is
21   made; (ii) liquidated damages in an amount equal to the greater of either twenty
22   percent (20%) of the amount of the contributions due or the amount of interest due,
23   and; (iii) all expenses of collection, including but not limited to, reasonable
24   accountants’ fees, auditors’ fees, attorneys’ fees, and costs incurred in connection
25   therewith.
26          13.     Plaintiffs have complied with all conditions precedent, if any, to be
27   performed under the terms of the CBAs and the Trust Agreements.
28   ///
                                              -4-
                  COMPLAINT FOR BREACH OF CONTRACT; DAMAGES; AND VIOLATION OF ERISA
Case 2:19-cv-05885-CAS-JC Document 1 Filed 07/09/19 Page 5 of 7 Page ID #:5



 1                               FIRST CLAIM FOR RELIEF
 2                                    (Breach of Contract)
 3         14.      Plaintiffs hereby reallege each and every allegation contained in
 4   paragraphs 1 through 13 of this Complaint, as if fully set forth herein.
 5         15.      Plaintiffs are informed and believe and thereupon allege that
 6   Defendant employed persons who performed work covered under the CBAs but
 7   failed to report and pay contributions to the Plans for these covered employees.
 8         16.      As authorized by the Trust Agreements, on January 8, 2019, Plaintiffs
 9   completed and published an audit of Defendant’s records (the “Audit”), which
10   disclosed for the first time that March On had failed to pay contributions in the
11   amount of $6,735.49 for hours worked by its employees during the period of July
12   31, 2016 to November 3, 2018. Prior to completion of the Audit, Plaintiffs were
13   unaware that Defendant had failed to properly report and pay contributions.
14         17.      In accordance with the Trust Agreements, as of the Audit’s
15   publication, interest in the amount of $252.86 had accrued on the delinquent
16   contributions, and liquidated damages in the amount of $1,347.10 had been
17   assessed. Interest continues to accrue on the unpaid contributions from the date the
18   contributions were due until the date they are paid. In addition, to date, Plaintiffs
19   have incurred audit costs of $431.25
20         18.      As a result of Defendant’s failure to timely report and pay
21   contributions to the Plans, it has been necessary for Plaintiffs to employ the law
22   firm of Wohlner Kaplon Cutler Halford & Rosenfeld, and Plaintiffs have incurred
23   attorneys’ fees.
24         19. On March 28, 2019, Plaintiffs demanded payment for the unpaid
25   contributions, liquidated damages, interest, and audit costs, for a total of $8,766.70.
26   The total amount demanded remains due and owing, together with the interest and
27   liquidated damages that have continued to accrue from the date of publication of
28   the Audit.
                                              -5-
                  COMPLAINT FOR BREACH OF CONTRACT; DAMAGES; AND VIOLATION OF ERISA
Case 2:19-cv-05885-CAS-JC Document 1 Filed 07/09/19 Page 6 of 7 Page ID #:6



 1            20.     As a result of Defendant’s breach of the CBAs and the Trust
 2   Agreements, Plaintiffs have been damaged in an amount equal to the total
 3   contributions owed, liquidated damages, interest, and all costs of collection
 4   including attorneys’ fees, court costs, and audit costs incurred in enforcing the
 5   terms of the CBAs and the Trust Agreements.
 6                               SECOND CLAIM FOR RELIEF
 7                                      (Violation of ERISA)
 8            21.     Plaintiffs incorporate by reference each and every allegation contained
 9   in paragraphs 1 through 20, as though fully set forth herein.
10            22.     By failing to accurately report and pay contributions to the Plans in
11   accordance with the provisions of the CBAs and the Trust Agreements, Defendant
12   violated ERISA Section 515, 29 U.S.C. § 1145. Therefore, in accordance with the
13   terms of the Trust Agreements and pursuant to ERISA Sections 502(g)(2) and 515,
14   29 U.S.C. §§ 1132(g)(2) and 1145, Plaintiffs are entitled to, and hereby demand,
15   payment by Defendant of all contributions determined to be due, plus liquidated
16   damages, interest, reasonable attorneys’ fees and all costs, including audit costs,
17   incurred in enforcing the terms of the CBAs and Trust Agreements, and such other
18   legal and equitable relief as the Court deems appropriate.
19            WHEREFORE, Plaintiffs pray for judgment against Defendant March On
20   Productions, Inc., a California corporation, as follows:
21                               ON ALL CLAIMS FOR RELIEF
22            1.      For unpaid contributions in the sum of $6,735.49 as disclosed by the
23   Audit;
24            2.      For payment of interest calculated at the rate of one percent (1%) per
25   month on all unpaid audit contributions owed from the date due until the date paid;
26            3.      For payment of liquidated damages in an amount presumed to be the
27   greater of twenty percent (20%) of the amount of contributions due, or the amount
28   of interest calculated at the rate of one percent (1%) per month until paid;
                                                -6-
                    COMPLAINT FOR BREACH OF CONTRACT; DAMAGES; AND VIOLATION OF ERISA
Case 2:19-cv-05885-CAS-JC Document 1 Filed 07/09/19 Page 7 of 7 Page ID #:7



 1         4.     For payment of audit costs in the sum of $431.25;
 2         5.     For attorneys’ fees and costs; and
 3                   ON THE SECOND CLAIM FOR RELIEF
 4         6.     For such other relief as the court deems appropriate, including other
 5   appropriate legal and/or equitable relief in accordance with ERISA Section
 6   502(g)(2)(E), 29 U.S.C. § 1132(g)(2)(E).
 7
 8   DATED:       July 9, 2019               Kathryn J. Halford
 9                                           Elizabeth Rosenfeld
                                             Lauren E. Schmidt
10                                           WOHLNER KAPLON CUTLER
11                                           HALFORD & ROSENFELD

12                                    By:     /s/ Lauren E. Schmidt
13                                           LAUREN E. SCHMIDT
                                             Attorneys for Plaintiffs Board of
14                                           Directors of the Motion Picture
15                                           Industry Pension Plan, et al.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            -7-
                COMPLAINT FOR BREACH OF CONTRACT; DAMAGES; AND VIOLATION OF ERISA
